Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the non-provisional application filed 11/20/2020.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. U.S. Patent Number 10,864,355 (Root et al.)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 generally recite a perfusion catheter, comprising: a balloon including an inflatable tube coiled in a helical manner around a central axis into a series of windings with adjacent windings stacked against and bonded to each other, defining a passage an elongate shaft extending proximal of the balloon and eccentrically positioned relative to the passage; and a guidewire support tube having a length less than a combined length of the balloon and the elongate shaft and having a guidewire lumen therethrough, the guidewire support tube extending through the passage, non-coaxial with the elongate shaft, which is generally recited in claims 1-19 of the patent.
It is clear that all the elements of claims 1-19 are to be found in claims 1-19.  The difference between claims 1-19 of the application and claims 1-19 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-19 of the patent is in effect a “species” of the “generic” invention of claims 1-19 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. U.S. Patent Number 10,864,355 (Root et al.)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 generally recite a perfusion catheter, comprising: a balloon including an inflatable tube coiled in a helical manner around a central axis into a series of windings with adjacent windings stacked against and bonded to each other, defining a passage an elongate shaft extending proximal of the balloon and eccentrically positioned relative to the passage; and a guidewire support tube having a length less than a combined length of the balloon and the elongate shaft and having a guidewire lumen therethrough, the guidewire support tube extending through the passage, non-coaxial with the elongate shaft, which is generally recited in claims 1-19 of the patent.
It is clear that all the elements of claims 1-19 are to be found in claims 1-19.  The difference between claims 1-19 of the application and claims 1-19 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-19 of the patent is in effect a “species” of the “generic” invention of claims 1-19 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claim 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4  of U.S. Patent No. U.S. Patent Number 9,968,763 (Root et al.)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 generally recites a method of passing a perfusion catheter including a balloon, with helical windings, and a guidewire support tube, into a blood vessel until the balloon is positioned adjacent a perforation or dissection in a wall of the blood vessel; inflating the balloon to seal the perforation or dissection in the wall of the blood vessel, after inflating the balloon, passing a treatment device at least partially through the passage, including receiving, in a distal-to-proximal direction, or delivering, in a proximal-to-distal direction, the treatment device, which is generally recited in claim 4 of the patent.
It is clear that all the elements of claim 20 are to be found in claim 4 of the patent.  The difference between claim 20 of the application and claim 4 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 4 of the patent is in effect a “species” of the “generic” invention of claim 20 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,226,888 (Arney)
Regarding claims 1, 6, 13 Arney  discloses as shown in Figure 17, a perfusion catheter, comprising: a balloon (inflatable balloon 22, see col. 3, lines 10-17) including an inflatable tube coiled in a helical manner around a central axis into a series of windings with adjacent windings stacked against and bonded to each other, an inner surface of the series of windings, when inflated, defining a passage through the center of the helix capable of delivery of a medical device or maintaining blood flow; an elongate shaft (Elongated tubular shaft 14 of catheter 10, see col. 3, lines 18-24) extending proximal of the balloon and eccentrically positioned relative to the passage; and a guidewire support tube (Tube 150, see col. 7, lines 7-18) having a length less than a combined length of the balloon and the elongate shaft and having a guidewire lumen therethrough, the guidewire support tube extending through the passage and non-coaxial with the elongate shaft, wherein a proximal portion of the elongate shaft includes a hypotube, wherein the length of the guidewire support tube is longer (shown in Figure 11) than a length of the passage. See col. 3, lines 26-39.
Claim(s) 1, 9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2009/0105641 (Nissl)
Regarding claims 1, 9, Nissl discloses as shown in Figure 5, a perfusion catheter, comprising: a balloon (balloon 3, see paragraph [0038]) including an inflatable tube coiled in a helical manner around a central axis into a series of windings with adjacent windings stacked against and bonded to each other; see paragraph [0039] an inner surface of the series of windings, when inflated, defining a passage through the center of the helix capable of delivery of a medical device or maintaining blood flow; an elongate shaft (supply tube 2, see paragraph [0039]) extending proximal of the balloon and eccentrically positioned relative to the passage; and a guidewire support tube (supply tube 15, see paragraph [0049]) having a length (rear half of supply tube 15) less than a combined length of the balloon and the elongate shaft and having a guidewire lumen therethrough, the guidewire support tube extending through the passage and non-coaxial with the elongate shaft, wherein a proximal end of the balloon is wrapped about a portion of the elongate shaft.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,226,888 (Arney) in view U.S. Patent Publication Number 2004/0093008 (Zamore)
Regarding claims 2-5, Arney fails to disclose wherein the inflatable tube of the balloon includes two different polymer tubes, an inner tube positioned within an outer tube, that are coextruded, wherein the inner tube is formed from a polymer having a radial stiffness to resist collapse or bursting when exposed to inflation pressures, and the outer tube is formed from a polymer configured to exhibit adhesive properties when heated, wherein the inner tube is formed from a polymer that is cross-linked, and the outer tube is formed from a polymer that is non-cross-linked, wherein the inner tube is formed from a polymer having a higher melting temperature than a polymer that forms the outer tube.
Zamore, from a related field of endeavor teaches a balloon (balloon) as shown in Figure 1B, used for the related purpose of being expanded within the vasculature; see paragraph [0075]; wherein the balloon includes concentric inner and outer tubes, wherein the polymer of the inner tube has a higher melting temperature than the polymer of the outer tube, the polymer of the inner tube, through its cross-linking, has a greater radial stiffness to resist bursting when exposed to inflation pressure, for the purpose of reducing tendency of over-inflation. see paragraphs [0030], [0053], [0056], [0300], [0311].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the balloon disclosed by Arney include concentric inner and outer tubes, in order to reduce the tendency of over-inflation or because it would only require the substitution of one known material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,226,888 (Arney) in view of U.S. Patent Publication Number 2004/0230178 (Wu)
Regarding claim 7, Arney fails to disclose a distal portion of the elongate shaft includes a support wire that is coupled to the hypotube. 
Wu, from the same field of endeavor teaches a similar catheter as shown in Figure 2, with a similar hypotube 16; see paragraph [0027]; wherein the catheter includes a support wire (core wire 24), immovably attached to the hyptotube used for the purpose of improving kink resistance within the hypotube . see paragraph [0026].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Arney to include the support wire coupled to the intermediate portion in order to improve kink resistance.

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,226,888 (Arney) in view of U.S. Patent Publication Number 2006/0259062 (Konstantino)
Regarding claims 7, 8 Arney fails to disclose a distal portion of the elongate shaft includes a support wire that is coupled to the hypotube, wherein the support wire extends to a location distal to the balloon. 
Konstantio, from the same field of endeavor teaches a similar catheter as shown in Figure 2, with a similar hypotube 16; see paragraph [0027]; wherein the catheter includes a support wire (core wire 522, see paragraph [0051]), attached to a hyptotube (508) for the purpose of providing improved enhanced stiffness . see paragraph [0026].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Arney to include the support wire coupled to the the hypotube.
Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0105641 (Nissl) in view of U.S. Patent Publication Number 2006/0142704 (Lentz)
Regarding claims 10, 11 Nissl fails to disclose a means to affix the elongate shaft and the proximal end of the balloon, the means to affix creating a fluid tight seal between the elongate shaft and the balloon, wherein the means to affix includes nylon.
Lentz, from a related field of endeavor teaches a similar catheter as shown in Figures 3A, B with a similar shaft and balloon, used for the same purpose of expanding within the vasculature; see paragraph [0002]; wherein the balloon is wrapped about a portion of the elongate shaft that is covered with nylon, for the purpose of reduction of friction, improve flexibility and sealing the lumen of the catheter, and reducing the profile of the catheter. See paragraphs [0034], [0047].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the perfusion catheter disclosed by Nissl to include a means to affix the elongate shaft and the proximal end of the balloon, the means to affix creating a fluid tight seal between the elongate shaft and the balloon, wherein the means to affix includes nylon in order to reduce friction, improve flexibility and sealing the lumen of the catheter, and reducing the profile of the catheter.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,226,888 (Arney) in view of U.S. Patent Number 5,545,138 (Fugoso et al.)
Regarding claim 12, Arney fails to disclose wherein a polymer of the guidewire support tube and a polymer of the inflatable tube are configured to adhere to each other upon application of heat treatment.
Fugoso et al., from the same field of endeavor teaches a similar catheter as shown Figure 1, where a polymer of the guidewire support tube and a polymer of the inflatable tube are configured to adhere to each other upon application of heat treatment. see col. 3, lines 54-67.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Arney by substituting a polymer of the guidewire support tube and a polymer of the inflatable tube disclosed by Arney for a polymer of the guidewire support tube and a polymer of the inflatable tube disclosed by Fugoso et al. such that a polymer of the guidewire support tube and a polymer of the inflatable tube are configured to adhere to each other upon application of heat treatment because it would only require the simple substitution of one known material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,226,888 (Arney) in view of U.S. Patent Number 5,683,451 (Lenker et al.)
Regarding claim 14, Arney fails to disclose wherein a distal tip of the guidewire support tube includes an atraumatic tip.
Lenker et al., from a related field of endeavor teaches a similar catheter with a guidewire support tube as show in Figure 2, where a distal tip of the guidewire support tube includes an atraumatic tip, for the purpose of avoiding injury during the insertion of the guidewire support tube. See col. 3, lines 59-67.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the  perfusion catheter disclosed by Arney to incorporate the atraumatic tip disclosed by Lenker on the distal tip of the guide wire support tube disclosed by Harrison in order to avoid injury during the insertion of the guidewire support tube .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,226,888 (Arney) view of U.S. Patent Number 6,187,014 (Goodin et al.)
Regarding claim 15, Arney fails to disclose a first radiopaque marker positioned proximal to the balloon and a second radiopaque marker positioned distal to the balloon. 
Goodin et al., from a related field of endeavor teaches a similar catheter as shown in Figure 5, with a similar balloon (outer balloon 34) used for the same purpose of expanding within the body, wherein the catheter includes a first radiopaque marker (band 42 see col. 2, lines 53-54) positioned proximal to the balloon and a second radiopaque marker (band 44 see col. 2, lines 53-54)  positioned distal to the balloon, for the purpose of indicating the location of the balloon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Arney such that it included a first radiopaque marker positioned proximal to the balloon and a second radiopaque marker positioned distal to the balloon, as taught by Goodin, in order to configure the catheter to indicate those two locations of the catheter and the general location of the balloon and allow a surgeon to track the location of the catheter and balloon while it is being used.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,226,888 (Arney)  view of U.S. Patent Number 6,187,014 (Goodin et al.) and U.S. Patent Publication Number 2002/0151880 (Lafontaine)
Regarding claim 16, Arney fails to disclose a first radiopaque marker positioned on the elongate shaft and a second radiopaque marker position on the guidewire support tube.
Goodin et al., from a related field of endeavor teaches a similar catheter as shown in Figure 5, with a similar balloon (outer balloon 34) used for the same purpose of expanding within the body, wherein the catheter includes a first radiopaque marker (band 42 see col. 2, lines 53-54) positioned on the elongate shaft, for the purpose of indicating the location of the balloon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Arney such that it included a first radiopaque marker on the elongate shaft, as taught by Goodin, in order to configure the catheter to indicate this location of the elongate shaft and the general location of the balloon and allow a surgeon to track the location of the catheter and balloon while it is being used.
Lafontaine, from a related field of endeavor teaches a similar catheter as shown in Figure 2, with a similar balloon (outer balloon 36) used for the same purpose of expanding within the body, wherein the catheter includes a second radiopaque marker (marker band 44, see paragraph [0035]) positioned on the positioned on the guidewire support tube, for the purpose of indicating the location of the guidewire support tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Arney such that it included a second radiopaque marker on the guidewire support tube, as taught by Lafontaine, in order to configure the catheter to indicate this location of the guidewire support tube. 

Claims 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0105641 (Nissl) view of U.S. Patent Number 6,187,014 (Goodin et al.) and U.S. Patent Number 5,554,119 (Harrison et al.)
Regarding claim 17, Nissl fails to disclose the passage has a diameter ranging from 2 mm-6 mm and a length ranging from 10 mm-50 mm.
Harrison et al., from the same field of endeavor teaches a similar catheter as show in Figure 11 where wherein the passage has a diameter ranging from 2 mm-6 mm and a length ranging from 10 mm-50 mm. see col. 6, lines 39-46 and col. 15, lines 17-35.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the balloon disclosed by Nissl such that the passage has a diameter ranging from 2 mm-6 mm and a length ranging from 10 mm-50 mm, as taught by Harrison, in order to create a perfusion channel of that size.
Regarding claim 18, Nissl fails to disclose the balloon, when inflated, impinges upon or engages a vessel wall at a treatment site at pressures of 2 atm-20 atm
Harrison et al., from the same field of endeavor teaches a similar catheter as show in Figure 11, discloses wherein the balloon, when inflated, impinges upon or engages a vessel wall at a treatment site at pressures of 2 atm-20 atm. See col. 19, lines 54-67.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the catheter disclosed by Nissl such that the balloon, when inflated, impinges upon or engages a vessel wall at a treatment site at pressures of 2 atm-20 atm because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,226,888 (Arney) view of U.S. Patent Number 6,187,014 (Goodin et al.) and U.S. Patent Publication Number 2012/0245520 (Kelly)
Regarding claim 19, Arney et al. fails to disclose an elastic sheath disposed around the balloon.
Kelly, from the same field of endeavor teaches a similar catheter as shown in Figure 3, where the catheter includes an elastic sheath disposed around the balloon in order to reduce the collapsed profile of the deflated balloon. See paragraph [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Arney to include the elastic sheath disposed around the balloon taught by Kelly in order to reduce the collapsed profile of the deflated balloon.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,226,888 (Arney) view of U.S. Patent Number 5,295,995 (Kleiman) and U.S. Patent Number 6,673,040 (Samson) 
Regarding claim 20, Arney  discloses as shown in Figure 17, a method, comprising: passing a perfusion catheter, including a balloon formed of an inflatable tube (inflatable balloon 22, see col. 3, lines 10-17) coiled in a helical manner around a central axis into a series of windings with adjacent windings stacked against and bonded to each other, an elongate shaft (Elongated tubular shaft 14 of catheter 10, see col. 3, lines 18-24) that is attached to the balloon, and a guidewire support tube (Tube 150, see col. 7, lines 7-18) having a length less than a combined length of the balloon and the elongate shaft and having an axis non-coaxial with an axis of the elongate shaft into a blood vessel, inflating the balloon, including urging fluid through a lumen of the elongate shaft and into the inflatable tube to inflate the series of helical windings, upon inflation, moving from a deflated configuration to an inflated configuration at which an outer surface of the balloon's series of helical windings engages the wall of the blood vessel and an inner surface of the balloon's series of helical windings defines a passage.
Arney  fails to disclose the catheter is passed into a blood vessel until the balloon is positioned adjacent a perforation or dissection in a wall of the blood vessel; inflating the balloon to seal the perforation or dissection in the wall of the blood vessel; the balloon; and after inflating the balloon, passing a medical device at least partially through the passage, including receiving, in a distal-to-proximal direction, or delivering, in a proximal-to-distal direction, the medical device.
Kleiman, from the same field of endeavor teaches a similar method of using a perfusion catheter, where the method includes passing the catheter into a blood vessel until the balloon is positioned adjacent a perforation or dissection in a wall of the blood vessel; inflating the balloon to seal the perforation or dissection in the wall of the blood vessel.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arney  to include the steps of passing the catheter into a blood vessel until the balloon is positioned adjacent a perforation or dissection in a wall of the blood vessel; inflating the balloon to seal the perforation or dissection in the wall of the blood vessel, in order to seal a perforation or dissection in the wall of the blood vessel.
Samson, from the same field of endeavor teaches a similar method of advancing a perfusion catheter (perfusion catheter 300) as shown in Figure 5A, where the method includes the step of after inflating the balloon (104), passing a medical device (stent) at least partially through the passage, including receiving, in a distal-to-proximal direction, or delivering, in a proximal-to-distal direction, the medical device, for the purpose treating a location within the lumen after the balloon has been inflated. See col. 15, lines 18-24.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Arney to include the step of  after inflating the balloon, passing a medical device at least partially through the passage, including receiving, in a distal-to-proximal direction, or delivering, in a proximal-to-distal direction, the medical device as taught by Samson in order to treating a location within the lumen after the balloon has been inflated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771